DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/24/2022 has been entered.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2010/0036024 to Menning or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2010/0036024 to Menning in view of USPN 4,910,055 to Wigutow, USPAP 2004/0109992 to Gribble, and/or USPAP 2008/0032114 to Squires.
Claim 4, Menning discloses a method for production of a wadding structure of a garment [0134], comprising the steps of: forming a lap of fibres, said lap of fibers having a thickness ([0136] and [0137]); preparing a resin constituted by an aqueous dispersion [0035] of one or more polymers [0040] by blowing gas into said one or more polymers [0122] with a selected air pressure to provide a selected density of said resin [0125]; applying said resin to said lap by means of a wipe-apply treatment [0136] and without squeezing said lap while maintain said thickness of said lap to form a resined lap; passing said resined lap through an oven to cause evaporation of the water contained in said aqueous dispersion and cross-linking of the resin ([0126] and [0128]); and creating said wadding structure comprising a layer of said resin which bonds surface fibres of said lap while allowing internal fibres of said lap to move freely and preventing fibres contained in said lap from exiting said wadding structure [0135] (see entire document including the cited paragraphs). 
In the event that it is shown that Menning does not disclose the claimed invention with sufficient specificity, the invention is obvious in view of Wigutow. Wigutow discloses that it is known in the thermal insulator clothing art to allow internal lap fibers to move freely to provide a lap with increased loft resulting in improved warmth (see entire document including column 2, lines 25-33 ad column 4, lines 20-40). Therefore, it would have been obvious to one having ordinary skill in the art to apply the resin of Menning without squeezing the lap and maintaining the thickness of the lap, while allowing internal fibers of the lap to move freely, to provide the lap with increased loft resulting in improved warmth.
In the event that it is shown that Menning does not disclose the claimed invention with sufficient specificity, the invention is obvious in view of Gribble. Gribble discloses that a known method for the production of a wadding structure of a garment [0002] comprises the steps of: forming a lap of fibres ([0011] and [0074]; preparing a resin constituted by an aqueous dispersion of one or more polymers [0009] by incorporating gas into said one or more polymers [0053] to provide a selected density of said resin ([0028] and [0029]); applying said resin to said lap by means of a wipe-apply treatment ([0056] and [0074]) and without squeezing said lap to form a resined lap; and passing said resined lap through an oven to cause evaporation of the water contained in said aqueous dispersion and cross-linking of the resin ([0057] and [0060]) (see entire document including the cited paragraphs). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fabric/foam composite of Menning by any suitable method steps, such as one or more steps taught by Gribble, because it is within the general skill of a worker in the art to select a known method on the basis of its suitability and the desired fabric/foam composite characteristics (insulation, flexibility, cost, etc.).
Claim 5, said fibres comprise fibres of a virgin or recycled type and/or polyester and/or synthetic and/or natural and/or thermoformable fibres and mixed fibres ([0136] and [0137]). Plus, Gribble and Squires disclose the claimed fiber material ([0074] of Gribble and [0053] of Squires). 
Claim 6, Menning does not appear to mention a specific garment lap thickness or weight but Squires discloses that it is known in the garment art [0001] to construct a lap with a thickness of between 1 and 60 mm or more [0054] and a weight of from 20 to 400 g/m2 [0067] (see entire document including the cited paragraphs). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the garment lap of fibers with any suitable thickness and weight, such as claimed, because it is within the general skill of a worker in the art to select a known thickness and weight on the basis of suitability and desired garment characteristics (insulation, flexibility, cost, etc.). 
Claim 7, said polymers comprise acrylic and/or polyurethane and/or vinyl polymers [0040]. Plus, Gribble discloses the claimed polymer material [0008].
Claim 8, said gas comprises air or inert and non-flammable gases [0122]. Plus, Gribble discloses the claimed gas [0030].
Claim 9, the foam may be laid, doctored, or spread to a thickness of 0.1 to 25 mm [0130]. Therefore, Menning either sufficiently teaches that the wipe- apply treatment comprises use of an applier kept at variable distances from the lap ranging from 0 to 50 mm ([0130] and [0136]) or it would have been obvious to one having ordinary skill in the art to vary the applier distance, as claimed, to control the desired foam thickness to within the desired range. 
Claim 10, said resined lap is passed through said oven at temperatures of between 110°C and 200°C [0128]. Menning does not appear to mention a specific pass through rate but it would have been obvious to one having ordinary skill in the art to vary the pass through rate, such as claimed, because it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Only if the results of optimizing a variable are unexpectedly good can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon, 919 F.2d 688, 692, USPQ2d 1897, 1901 (Fed. Cir. 1990) (in banc). [In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997).]

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive and moot in view of the new ground(s) of rejection.
The applicant asserts that Menning fails to teach or suggest the step of binding surface fibers while allowing internal fibers to move freely. The examiner respectfully disagrees. Menning discloses that the foam and fabric may be fused and that the foam may just partially impregnate the fabric [0135]. Therefore, the fibers not impregnated with the foam are capable of moving freely.
The applicant also asserts that Menning fails to teach or suggest applying the resin by a wipe-apply treatment without squeezing the lap while maintaining the thickness of the lap. The examiner respectfully disagrees. Menning discloses that the foam may be laid, doctored, or spread [0136] and makes no reference to any pressure/compression being applied. 
Further, in the event that it is shown that Menning does not disclose the claimed invention with sufficient specificity, the invention is obvious in view of Wigutow. Wigutow discloses that it is known in the thermal insulator clothing art to allow internal lap fibers to move freely to provide a lap with increased loft resulting in improved warmth (see entire document including column 2, lines 25-33 ad column 4, lines 20-40). Therefore, it would have been obvious to one having ordinary skill in the art to apply the resin of Menning without squeezing the lap and maintaining the thickness of the lap, while allowing internal fibers of the lap to move freely, to provide the lap with increased loft resulting in improved warmth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789